                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:19-cv-249-FL
____________________________________
                                      )
MATTHEW BRADLEY,                      )      DECLARATION OF DAN BOOTH IN
                                      )      SUPPORT OF DEFENDANT
      Plaintiff,                      )      ANALYTICAL GRAMMAR, INC.’S
v.                                    )      MOTION TO EXCLUDE
                                      )      UNDISCLOSED EVIDENCE AND
ANALYTICAL GRAMMAR, INC.,             )      ARGUMENT ON DAMAGES AND
                                      )      PROFITS UNDER FED. R. CIV. P. 37(c)
      Defendant.                      )
____________________________________)



                 Exhibit 5: Screenshot of a webpage provided by Plaintiff Bradley in a
                 supplemental response to Defendant’s Document Request No. 20 on January 23,
                 2020




PPAB 5724182v1                        1
         Case 5:19-cv-00249-FL Document 33-7 Filed 07/17/20 Page 1 of 2
Custom Ink - Your Designs                                                                                                                                     1/30/20, 12(14 PM




                                                                                                                                          TALK TO A REAL PERSON        CHAT WITH A R

                                                                                                                                          800-293-4232                 Chat Now




  Welcome back!
  ! Please log in to view your orders and manage your designs.


                                                  3 Designs
       Saved Designs


       Group Order Forms                "                                        #                                           #                                       #

       Order History          "

       Fundraising         "




                                                              wrong1                                ds2019wor2                                ds2019worl
                                                    Product: Gildan Ultra Cotton T…          Product: Gildan Ultra Cotton T…         Product: Gildan Ultra Cotton T…
                                                           Color: Blue Dusk                       Color: Carolina Blue                    Color: Carolina Blue
                                                       Last Saved: Jan 22, 2020                 Last Saved: Oct 31, 2019                Last Saved: Oct 31, 2019


                                                             Edit Design                                Edit Design                               Edit Design


                                                              Buy Now                                    Buy Now                                   Buy Now

                                                         Set Up Group Order                        Set Up Group Order                        Set Up Group Order




                                                                                      Don't see what you're looking for?


                                                                 Enter a different email address                           View Designs




  Talk to a Real Person 7 Days a Week                                                                                                                                      800-293
  8am-Midnight ET Mon-Fri                       10am-6pm ET Saturday        10am-9pm ET Sunday
                                                                                                                                                                           Send us



  © 2020 CustomInk, LLC. All rights reserved.




https://www.customink.com/profiles/designs?e=bWJyYWRsZXlAYnJhZC10ZWNoLmNvbQ%3D%3D                                                                                   Page 1 of 1

                                      Case 5:19-cv-00249-FL Document 33-7 Filed 07/17/20 Page 2 of 2
